16-2785
    Zheng v. Sessions
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A200 165 363
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    26th day of July, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             JOHN M. WALKER, JR.,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    HAILAN ZHENG,
             Petitioner,

                        v.                                           16-2785
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Hailan Zheng, Flushing, New York.

    FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
                                         Attorney General Civil Division;
                                         Douglas E. Ginsburg, Assistant
                                         Director; Jane T. Schaffner, Trial
                                         Attorney, Office of Immigration
                                         Litigation, United States
                                         Department of Justice, Washington,
                                         DC.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner Hailan Zheng, a native and citizen of the

People’s Republic of China, seeks review of a July 12, 2016,

decision of the BIA affirming an April 13, 2015, decision of

an Immigration Judge (“IJ”) denying Zheng’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).     In re Hailan Zheng, No. A200 165 363

(B.I.A. July 12, 2016), aff’g No. A200 165 363 (Immig. Ct. N.Y.

City April 13, 2015).    We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

       In lieu of filing a brief, the Government moves for summary

denial of Zheng’s petition for review.       Zheng has filed her

merits brief.    Summary denial is warranted only if a petition

is frivolous.     Pillay v. INS, 45 F.3d 14, 17 (2d Cir. 1995).

Although Zheng’s petition may not be frivolous, it lacks merit;

therefore, we treat the Government’s motion as a response to

Zheng’s brief and deny her petition.

  I.     Waiver and Exhaustion

       The Government largely argues that Zheng has waived or

failed to exhaust challenges to dispositive rulings.     We agree

                                 2
that Zheng has waived review of any challenge to the time bar

ruling, i.e., that Zheng failed to show that her asylum

application was filed within one year after she arrived in the

United States.    8 U.S.C. § 1158(a)(2)(B) (to qualify for

asylum, an alien must demonstrate “by clear and convincing

evidence” that her asylum application was “filed within 1 year

after the date of [her] arrival in the United States”); Ahmed

v. Holder, 624 F.3d 150, 153 (2d Cir. 2010) (“Issues not briefed

on appeal are considered abandoned.”).

    However, we conclude that Zheng did sufficiently exhaust

challenges to the adverse credibility determination.     See Gill

v. INS, 420 F.3d 82, 85-86 (2d Cir. 2005).   Because that ruling

is dispositive of all relief—asylum, withholding of removal,

and CAT relief—we decline to further address the Government’s

exhaustion and waiver arguments.

  II. Adverse Credibility Determination

    Under the circumstances of this case, we have reviewed the

IJ’s decision as modified by the BIA.   See Xue Hong Yang v. U.S.

Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yun-Zui Guan

v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    The applicable

standards of review are well established.     8 U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

(2d Cir. 2008).   The agency may, “[c]onsidering the totality

                               3
of the circumstances,” base an adverse credibility

determination on discrepancies between an applicant’s oral and

written statements and between an applicant’s statements and

other record evidence, and “any other relevant factor.”

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

“We defer . . . to an IJ’s credibility determination unless

. . . it is plain that no reasonable fact-finder could make such

an adverse credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.

Further, “[a] petitioner must do more than offer a plausible

explanation for [her] inconsistent statements to secure relief;

[s]he must demonstrate that a reasonable fact-finder would be

compelled to credit [her] testimony.”   Majidi v. Gonzales, 430

F.3d 77, 80 (2d Cir. 2005) (internal quotation marks and

citation omitted). Substantial evidence supports the agency’s

adverse credibility ruling.

    Zheng relied on a letter from her friend Zheng Shunzi

(“Shunzi”) to corroborate events in China.    Zheng’s testimony,

however, conflicted with this letter in three primary ways and

exposed her lack of familiarity with the document.        First,

Shunzi wrote that Zheng was arrested for spreading the gospel

and that she (Shunzi) was also detained, using “we” and “us”

to describe their release from prison.       But Zheng testified

that they were not arrested together because she (Zheng) “was

                               4
arrested alone at [her] house.”           When confronted with this

discrepancy, Zheng maintained that they were not arrested

together and that Shunzi used “us” and “we” “because [they] went

to the same church and did the same church activities together.”

Second, Shunzi wrote that Zheng attended church services and

spread the gospel, and that spreading the gospel led to Zheng’s

arrest.   But when asked whether “the only thing [she] did for

the   church    was   go   to   church   on   Sunday,”   Zheng   replied

affirmatively, without mentioning spreading the gospel until

later when she replied affirmatively to a question explicitly

asking if she had also “spread the gospel” and “distribute[d]

fliers to people.”         Third, Shunzi wrote that Zheng’s family

church was destroyed after Zheng left China.             But when asked

about her church, Zheng was unaware that it had been destroyed

or that Shunzi had reported that information in her letter,

offering only that she did not recall the details of Shunzi’s

letter and did not know that her church was destroyed because

she “lost contact.”

      These    inconsistencies—particularly       whether    Zheng   and

Shunzi were arrested together and whether Zheng spread the

gospel, which Shunzi connects to Zheng’s arrest—are material

because they concern the “very persecution from which [Zheng]

sought asylum” and, even alone, stand as proper grounds for the

                                    5
agency’s adverse credibility determination.      Xian Tuan Ye v.

Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).   Zheng

attempted to explain her inconsistencies and argues that the

agency misconstrued the evidence.       However, no reasonable

fact-finder would be compelled to credit her explanations,

which reflected a lack of familiarity with her own evidence.

Majidi, 430 F.3d at 80-81.    And even if the evidence could be

construed in Zheng’s favor, the agency was not required to

construe it in that way.   Siewe v. Gonzales, 480 F.3d 160, 168

(2d Cir. 2007) (“[R]ecord support for a contrary inference—even

on more plausible or natural—does not suggest error.”).

    In addition to the fatal inconsistencies addressed above,

Zheng’s credibility was further impugned by the testimony of

her pastor.    8 U.S.C. § 1158(b)(1)(B)(ii); Xiu Xia Lin, 534

F.3d at 167.   Zheng testified that she had attended church every

week since coming to the United States.     However, her pastor

could not confirm that statement because “there were weeks she

wasn’t able to come to church,” although Zheng had recently been

attending consistently.

    Because Zheng’s claim for relief depended on her

credibility, the adverse credibility determination is

dispositive of asylum, withholding of removal, and CAT relief.

Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2010).

                                6
    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, Zheng’s motion for

a stay of removal and the Government’s motion for summary denial

are denied as moot.   Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               7